IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                   January 11, 2005 Session

                   STATE OF TENNESSEE v. JEROME DANCE

                   Direct Appeal from the Circuit Court for Gibson County
                        Nos. 16296, 16297    Clayburn Peeples, Judge



                  No. W2004-00576-CCA-R3-CD - Filed February 25, 2005


The defendant challenges the imposition of consecutive sentences, based on the Supreme Court’s
recent holding in Blakely v. Washington. Our courts have previously held that neither Apprendi nor
Blakely affect the trial court’s ability to impose consecutive sentences. Furthermore, upon reviewing
the record, we conclude that the trial court properly imposed consecutive sentences based on the
defendant’s extensive record, consisting of twenty prior convictions. Therefore, we affirm the
judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and J.C.
MCLIN , JJ., joined.

Clifford K. McGown, Jr., Waverly, Tennessee (on appeal), and Tom W. Crider, District Public
Defender (at trial and on appeal), for the appellant, Jerome Dance.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General; Garry
G. Brown, District Attorney General; and Jerald Campbell, Larry Hardister, and Elaine Todd,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION

                                   Facts and Procedural History

        This appeal represents a consolidation of two cases: in Case #16296, the defendant, Jerome
Dance, was indicted on one count of sale of cocaine over .5 grams (a Class B felony); in Case
#16297, the indictment charged one count of sale of cocaine over .5 grams (a Class B felony) and
one count of sale of cocaine (a Class C felony). Following a jury trial, the defendant was found
guilty on all three charges. He was sentenced as a Range III offender, receiving twenty-five years
on each of the Class B felonies, and ten years on the Class C felony. The two twenty-five-year
sentences were ordered concurrent with one another, and the ten year sentence was ordered to run
consecutively, for an effective sentence of thirty-five years. On appeal, the defendant’s sole
contention is that the trial court erred in issuing consecutive sentences in light of the Supreme
Court’s recent holding in Blakely v. Washington, 542 U.S. ___, 124 S. Ct. 2531 (2004). Upon
review, we affirm the sentence imposed by the trial court.

                                              Analysis

        Both the Tennessee Supreme Court and this Court have addressed the applicability of Blakely
and Apprendi to consecutive sentencing. In so doing, our courts have determined, in keeping with
other jurisdictions, that the holdings of these cases do not affect the trial court’s ability to order
consecutive sentencing. See State v. Robinson, 146 S.W.3d 469, 499 n. 14 (Tenn. 2004) (citations
omitted) (noting that “several courts” have rejected the contention that Blakely and Apprendi apply
to the decision to impose consecutive sentencing); State v. Lawrence Warren Pierce, No. M2003-
01924-CCA-R3-CD, 2004 Tenn. Crim. App. LEXIS 994 (Tenn. Crim. App., at Nashville, Nov. 9,
2004) (holding that neither Blakely nor Apprendi affect the trial court’s order of consecutive
sentencing). Therefore, we echo the holdings of previous cases and reject this contention.

        We now turn to the propriety of the consecutive sentence issued in this case. A court may
order sentences to run consecutively if it finds any one of the following criteria by a preponderance
of the evidence:
        (1) [t]he defendant is a professional criminal who has knowingly devoted such
            defendant’s life to criminal acts as a major source of livelihood;
        (2) [t]he defendant is an offender whose record of criminal activity is extensive;
        (3) [t]he defendant is a dangerous mentally abnormal person so declared by a
            competent psychiatrist who concludes as a result of an investigation prior to
            sentencing that the defendant’s criminal conduct has been characterized by a
            pattern of repetitive or compulsive behavior with heedless indifference to
            consequences;
        (4) [t]he defendant is a dangerous offender whose behavior indicates little or no
            regard for human life, and no hesitation about committing a crime in which the
            risk to human life is high;
        (5) [t]he defendant is convicted of two (2) or more statutory offenses involving
            sexual abuse of a minor with consideration of the aggravating circumstances
            arising from the relationship between the defendant and victim or victims, the
            time span of defendant’s undetected sexual activity, the nature and scope of the
            sexual acts and the extent of the residual, physical and mental damage to the
            victim or victims;
        (6) [t]he defendant is sentenced for an offense committed while on probation; or
        (7) [t]he defendant is sentenced for criminal contempt.
Tenn. Code Ann. § 40-35-115(b) (2004). In the present case, the trial court found the defendant’s
record to be extensive and noted that he was a “continuing and persistent danger to the citizens of
Tennessee.” Based upon these findings, the trial court ordered consecutive sentencing.



                                                 -2-
        We agree that the defendant meets the criteria set out in Tennessee Code Annotated section-
40-35-115(b)(2). The record reflects that the defendant had twenty prior convictions, including:
drug sales (both marijuana and cocaine), home burglaries, theft, forgery, resisting arrest, disorderly
conduct, and leaving the scene of an accident. Moreover, as noted by the trial court, the number of
prior convictions was well in excess of that required to sentence him as a Range III offender.
Therefore, we conclude that the trial court did not err in ordering consecutive sentences. The
aggregate sentence was justly deserved in light of the defendant’s criminal history, and the trial
court’s finding was well within its discretion.

                                                Conclusion

       Accordingly, we affirm the sentences imposed by the trial court.




                                                       ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                 -3-